Citation Nr: 0017276	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-45 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for scars of the head and 
neck, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel







INTRODUCTION

The veteran had active military service from June 1956 to 
June 1958.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The record shows that the veteran brought a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court) from a May 26, 1999, decision of the Board that 
denied entitlement to an increased rating for scars of the 
head and neck.  The Court vacated the May 26, 1999, Board 
decision and remanded the case for another decision taking 
into consideration matters raised in the Court's order.  

The Board in March 2000 advised the veteran of the 
opportunity to submit additional evidence and argument.  In 
June 2000 he advised the Board that he had no additional 
evidence or argument to submit at this time.  His 
representative, in June 2000, referred to argument made to 
the Court on this issue.


FINDING OF FACT

The disfiguring occipital area and neck scars are also 
objectively shown to be tender and painful.


CONCLUSION OF LAW

The criteria for a separate 10 percent rating for occipital 
area and neck scars have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.118, Diagnostic 
Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The RO in May 1962 granted service connection for scars, 
occipital region, asymptomatic, that it rated noncompensable 
under Diagnostic Code 7805 criteria.  Consideration was given 
to the pertinent service medical records and a 
contemporaneous VA examination that found an occipital scar 
that was well healed, and not depressed, adherent or tender.  
The RO issued written notice to the veteran in May 1962.  He 
filed a claim for increase in 1994.  The record was not 
adequate for review and the Board remand in December 1996 was 
intended to provide a contemporaneous, comprehensive 
examination.

Pertinent to the scars of the head and neck, VA neurology 
examination in 1997 found the veteran complaining of some 
soreness over the occipital area scar region.  The examiner 
stated that the occipital area and upper neck region scars 
were healed, slightly sore to touch but not causing any 
significant pain to palpation.  The impression was of 
occipital area scars from head trauma that were not felt to 
be causing any problem.  

Another VA examiner observed that the veteran's occipital 
area scar in the vertical axis measured 1 x 11/2 inches and was 
quite noticeable through the hair.  He had a horizontal 
laceration that approximated 11/4 inches on the upper part of 
the neck just below the hairline.  The examiner stated the 
keloid formation at both ends of about 1/4 inch in length was 
quite obvious to any observer.  A photograph was obtained.  
The diagnostic impression included disfiguring scars, 
occipital and upper neck.

A RO decision review officer in November 1998 approved a 10 
percent rating under Diagnostic Code 7800 criteria for 
disfiguring scars, occipital and upper neck, based on 
difference of opinion.  





Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999); Francisco 
v. Brown, 7 Vet. App. 55 (1994);

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  




In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disfiguring scars of the head, face or neck where there is 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement shall 
be rated as 50 percent disabling.  Where severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles, a 30 percent rating may be assigned.  A 10 
percent rating is provided for a moderate, disfiguring scar.  
Where such scars are slight, a 0 percent rating is provided.

When in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent. 
The most repugnant, disfiguring conditions, including scars 
and diseases of the skin, may be submitted for Central Office 
rating, with several unretouched photographs.  Diagnostic 
Code 7800.

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Codes 7803 and 7804.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  
Other scars shall be rated on limitation of function of part 
affected.  Code 7805.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board observes that the joint motion of the parties was 
precise in directing the Board to readjudicate the claim in 
accordance with discussion of substantive law.  Therein the 
parties relied on the holding in Esteban v. Brown, 6 Vet. 
App. 259 (1994) to support a remand to have the Board 
adequately address the veteran's entitlement to a separate 
rating for his head and neck scars under Diagnostic Code 7804 
criteria.  Thus the parties, and by implication the Court, 
did not direct readjudication for a higher rating under 
Diagnostic Code 7800 or through the application of 38 C.F.R. 
§ 3.321(b)(1) in this well grounded claim.  

The law of the case doctrine applies to issues actually 
determined by an appellate court.  See Aronson v. Brown, 7 
Vet. App. 153, 160 (1994).  Under the doctrine of law of the 
case, questions settled on a former appeal of the same case 
are no longer open for review.  It operates to preclude 
reconsideration of identical issues.  Johnson (Anne) v. 
Brown, 7 Vet. App. 25, 26 (1994); Browder v. Brown, 5 Vet. 
App. 268, 270 (1993).  

The three recognized exceptions to the law of the case 
doctrine are (1) when the evidence at trial was substantially 
different from that in the former trial upon which the 
appellate court based its decision; (2) when the controlling 
authority has since made a contrary decision of law; and (3) 
when the appellate decision was clearly erroneous.  Chisem v. 
Brown, 8 Vet. App. 374, 375 (1995) (citing Kori Corp. v. 
Wilco Marsh Buggies and Draglines, Inc., 761 F.2d 649, 657 
(Fed. Cir. 1985)).  

Hence, unless an exception to the law of the case applies, 
the Board would be bound by the December 1999 order to the 
extent that it implicitly found that the veteran's occipital 
and neck scars did not warrant further consideration for an 
increase under Diagnostic Code 7800 criteria or on an 
extraschedular basis.  The Board will apply the law of the 
case doctrine to the generic order of the clerk issued on the 
basis of a joint motion of the parties to a question or 
questions that had been explicitly addressed by the Board 
earlier in this appeal and not discussed as a basis for 
remand.  That being, whether the record supported a higher 
rating under Diagnostic Code 7800 criteria or on an 
extraschedular basis.  See for example the persuasive 
reasoning in Kinchen v. West, No. 98-1671 (U.S. Vet. App. 
Oct. 4, 1999); Alexander v. West, No. 98-776 (U.S. Vet. App. 
May 28, 1999); see also Ferguson v. West, No. 97-1922 (U.S. 
Vet. App. Jan. 10, 2000).  The joint motion was carefully 
crafted and directed the Board to review the claim under the 
adjudication principles established in Esteban to permit 
multiple ratings for a disability.  

The Board must observe that the holding in Esteban is 
significant for the similar factual background to the matter 
at hand.  It provides the legal authority for separate 
ratings of head, neck and/or facial scars on the basis of 
disfigurement and symptomatic manifestations such as 
tenderness and pain.  

VA examined the veteran in 1997, and the principle finding of 
disfigurement that supported a 10 percent rating under 
Diagnostic Code 7800 was based upon the objective examination 
that was supplemented with photographic evidence.  The 
objectively found slight soreness to touch that caused pain, 
albeit not "insignifcant" pain, was a finding from a 
contemporaneous VA neurology examination.  

The Board notes that soreness would seem to contemplate 
coexisting tenderness and pain.  See for example Stedman's 
Medical Dictionary, 1636, 1769 (26th ed. 1995).  Therefore, 
the Board finds that the objective findings approximate the 
criteria for a separate rating of 10 percent under Diagnostic 
Code 7804 for the occipital area scars of the head and neck.  
38 C.F.R. §§ 4.7, 4.14.  The rating scheme would appear to 
require a single rating for such scars in the same anatomical 
region.


ORDER

Entitlement to a separate compensable evaluation of 10 
percent for scars of the head and neck is granted, subject to 
the regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

